Munson, J.
The court overruled successively the demurrer, the motion to dismiss, and the motion in arrest, by which the respondent sought to avail himself of certain matters testified to on the trial as having occurred in the grand jury room. There was no error in this, for none of these pleadings fastened upon irregularities not disclosed by the papers. No course having been taken that involved an inquiry as to the matters complained of, the case presents a statement of evidence tending to establish certain facts, but no ascertainment of the facts. It is apparent that a plea in abatement was the only proceeding adapted to the relief sought; and the respondent should have moved for some action that would have enabled him to get the benefit of that plea.
We dispose of the case upon these grounds, without considering the fact that the demurrer was entertained without a withdrawal of the plea of not guilty, and without considering whether the matters complained of, if properly presented, would vitiate the indictment.

Judgment that there is no error in the proceedings, and that the respondent take nothing by his exceptions.